—Appeal from judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 12, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, held in abeyance and the matter remanded to Supreme Court, New York County, for the purpose of making a determination as to whether an undisclosed Desk Appearance Ticket report was the duplicative equivalent of disclosed material.
As the People concede, a recently located Desk Appearance Ticket report concerning the arrest of the buyer in this observation sale case was actually in the People’s possession at the time of trial. Accordingly, a factual determination is required as to whether this undisclosed Rosario material was the duplicative equivalent of disclosed material (see, People v Ranghelle, 69 NY2d 56). Concur — Lerner, P. J., Ellerin, Rubin, Tom and Andrias, JJ.